          Case 5:20-cv-00898-XR Document 19 Filed 09/14/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


DON STRANGE OF TEXAS, INC.,                      §
            Plaintiff                            §
                                                 §                   SA-20-CV-00898-XR
v.                                               §
                                                 §
CINCINNATI INSURANCE COMPANY,                    §
JOHNATHAN ANDREW MALISH,                         §
              Defendants                         §



                                             ORDER

       On this date, the Court considered Plaintiff’s motion to remand (ECF No. 12), Defendant

Cincinnati Insurance Co.’s Response (ECF No. 16), and Plaintiff’s Reply (ECF No. 17). The

issue is whether Defendant Johnathan Malish is improperly joined. After careful consideration,

the court GRANTS the motion to remand.

                                        BACKGROUND

       This insurance dispute arises out of the state and local orders mandating the closure of

certain businesses due to the ongoing COVID-19 pandemic. Plaintiff owns an office, storage,

and food-preparation property located at 1551 Bandera Road, San Antonio, Texas 78228. ECF

No. 1-1 at 3. Plaintiff purchased an insurance policy (“the Policy”) from Defendant Cincinnati

Insurance Co. (“Cincinnati”) that covers Plaintiff’s property against the risk of loss, with certain

exceptions, effective from October 1, 2019 until October 1, 2020. Id. The coverage includes

Defendant’s Building and Personal Property Coverage Form, Cinciplus Commercial Property

Power XC+ Endorsement, and Business Income Coverage Form (collectively “the Coverage

Forms”). Id.




                                                 1
          Case 5:20-cv-00898-XR Document 19 Filed 09/14/20 Page 2 of 7




        In the winter of 2020, the world was faced with the unprecedented outbreak of a novel,

highly infectious coronavirus. The coronavirus, which caused a deadly disease called Covid-19,

would be declared a public health emergency by various governmental agencies. Shortly

thereafter, the State of Texas, the City of San Antonio, and Bexar County issued shelter-in-place

orders and mandated the suspension of non-essential businesses. Id.

        Plaintiff was forced to suspend its business as a result of these orders. ECF No. 12 ¶ 2.

Plaintiff reported the loss of business to Cincinnati pursuant to the terms of the Policy. Id.

Cincinnati assigned Johnathan Malish, an insurance adjuster, to investigate the claim. Id. ¶ 3.

Plaintiff asserts that Malish failed to conduct an adequate investigation and that Cincinnati

denied Plaintiff’s claim based on Malish’s recommendation. Id.

        Plaintiff filed the instant lawsuit in state court on June 24, 2020, asserting causes of

action for declaratory judgment, breach of contract, violations of the Texas Insurance Code and

the Texas Prompt Payment of Claims Act, and common law bad faith. Id. ¶ 4. Plaintiff asserted a

separate cause of action against Defendant Malish for violation of Texas Insurance Code§

541.060. On August 3, 2020, Cincinnati removed the case to federal court based on this Court’s

diversity jurisdiction. ECF No. 1. Defendants filed a joint motion to dismiss Plaintiff’s

Complaint (ECF No. 5). Subsequently, Plaintiff filed the instant motion to remand.

                                         DISCUSSION

   I.      Standard of Review

        A party may remove an action from state court to federal court if the action is one over

which the federal court possesses original subject matter jurisdiction. See 28 U.S.C. § 1441(a).

Citizenship of the parties and amount in controversy are based on the facts as they existed at the

time of removal. Louisiana v. Am. Nat. Prop. Cas. Co., 746 F.3d 633, 636 (5th Cir. 2014). The



                                                2
           Case 5:20-cv-00898-XR Document 19 Filed 09/14/20 Page 3 of 7




removing party bears the burden of showing that federal jurisdiction exists and that removal was

proper. De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). The removal statute is

strictly construed in favor of remand. Vantage Drilling Co. v. Hsin–Chi Su, 741 F.3d 535, 537

(5th Cir. 2014) (citing Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000)).

       A removing party can establish federal jurisdiction based on 28 U.S.C. § 1332 by

demonstrating that an in-state defendant has been “improperly joined.” Smallwood v. Illinois

Cent. R. Co., 385 F.3d 568, 573 (5th Cir. 2004). To establish improper joinder, a removing party

must show an “inability of the plaintiff to establish a cause of action against the non-diverse

party in state court.” Id. (quoting Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003)). A

plaintiff cannot establish a cause of action against an in-state defendant if there is “no reasonable

basis for the district court to predict that the plaintiff might be able to recover against an in-state

defendant.” Smallwood, 385 F.3d at 573.

       A court may resolve the issue in one of two ways. The court may conduct a Rule

12(b)(6)-type analysis, looking initially at the allegations of the complaint to determine whether

the complaint states a claim under state law against the in-state defendant. Ordinarily, if a

plaintiff can survive a Rule 12(b)(6) challenge, there is no improper joinder. However, in some

cases a plaintiff may state a claim, but misstate or omit discrete facts that would determine the

propriety of joinder; in such cases, the district court may, in its discretion, pierce the pleadings

and conduct a summary inquiry. Smallwood, 385 F.3d at 573. The burden is on the removing

party, and the burden of demonstrating improper joinder is a heavy one. Cuevas v. BAC Home

Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011) (citing Griggs v. State Farm Lloyds, 181

F.3d 694, 699 (5th Cir. 1999)).




                                                  3
            Case 5:20-cv-00898-XR Document 19 Filed 09/14/20 Page 4 of 7




   II.      Application

         Plaintiff argues that remand is proper because this Court does not have jurisdiction to

hear the case. That is, Plaintiff and Defendant Malish are both Texas citizens, so there is not

complete diversity as required by 28 U.S.C. § 1332. Plaintiff argues that Texas law recognizes

that an adjuster can be individually liable for violations of the Texas Insurance Code. ECF No.

12 ¶ 11. Plaintiff then argues that it has properly asserted claims that Malish violated the Texas

Insurance Code. Id. ¶ 12. For the reasons stated herein, the Court grants Plaintiff’s motion to

remand.

         A. An insurance adjuster can be held liable for violations of Texas Insurance Code §
            541.060.

         Plaintiff asserts claims against Defendant Malish for violations of Texas Insurance Code

§§ 541.060(a), 541.060(a)(2)(A), 541.060(a)(3), and 541.060(a)(7). ECF No. 12-A at 10–11, 13–

15. Plaintiff argues that Malish’s conduct is actionable independently of Cincinnati’s. ECF No.

12 ¶ 13. Plaintiff cites Gasch v. Hartford Accident & Indemnity Co., 491 F.3d 278, 279 (5th Cir.

2007), and other cases for the proposition that adjusters can be held individually liable for

violations of Article 21.21 Texas Insurance Code, the predecessor to Chapter 541. Id. ¶ 11.

         Defendants respond that Plaintiff has added Malish to defeat the Court’s diversity

jurisdiction. ECF No. 16 at 3–4. Defendants assert that Plaintiff’s reliance on cases supporting

the imposition of adjuster liability based on Article 21.21 is misplaced because Plaintiff has not

pled violations of that Article. Id. at 4. In its Reply, Plaintiff notes that Article 21.21 is the

predecessor of Chapter 541 of the Texas Insurance Code, so cases interpreting Article 21.21 are

relevant to Chapter 541 claims. ECF No. 17 at 4.

         Plaintiff is right. As the Fifth Circuit Court of Appeals has noted, “Article 21.21 has been

repealed and the relevant portions of section 16 are now codified at section 541.060 of the Texas

                                                  4
          Case 5:20-cv-00898-XR Document 19 Filed 09/14/20 Page 5 of 7




Insurance Code.” Gasch, 491 F.3d at 280 n.2. The legal standards did not change as part of the

codification. Id. Thus, analyses of Article 21.21 are relevant to inquiries into § 541.060 claims.

Further, this Court has repeatedly held that Chapter 541 of the Texas Insurance Code applies to

insurance adjusters:

                       “[a]n adjuster may be a “person” who is “engaged in the
               business of insurance” for purposes of violations of some
               provisions of the Texas Insurance Code. TEX. INS. CODE § 541.002
               (“In this chapter . . . ‘person’ means an individual, corporation,
               association, . . . other legal entity engaged in the business of
               insurance, including an agent, broker, adjuster, or life and health
               insurance counselor.”); Gasch v. Hartford Acc. & Indem. Co., 491
               F.3d 278, 282 (5th Cir. 2007) (“Texas law clearly authorizes
               Article 21.21 actions against insurance adjusters in their individual
               capacities.”).”

Jada Restaurant Group, LLC, et al. v. Acadia Ins. Co., et al., No. SA-20-CV-00807-XR, 2020

WL 5362071, at *4 (W.D. Tex. Sept. 8, 2020) (quoting Fairway Leasing, LLC v. Nationwide

Mutual Ins. Co., No. 17-CA-752-XR, 2017 7693373 at *2 (W.D. Tex. Oct. 4, 2017)).

       The Court will do so again here. The Court holds that Chapter 541 of the Texas Insurance

Code applies to insurance adjusters engaged in the business of insurance.

       B. Plaintiff has properly pled violations of the Texas Insurance Code against Defendant
          Malish.

       Plaintiff argues that it has properly pled a cause of action against Defendant Malish. ECF

No. 12 ¶ 13. It asserts that Defendant Malish violated the Texas Insurance Code by failing to

attempt in good faith to effectuate a fair settlement, failing to promptly provide a reasonable

explanation for the basis of the denial of Plaintiff’s claim, and refusing to conduct a reasonable

investigation into Plaintiff’s claim. Id. (citing ECF No. 12-A at 14–15). To support its claim,

Plaintiff asserts that Malish “relied upon his convoluted interpretation of the definition of

‘pollutants’ in the Policy as a basis to exclude coverage,” failed to investigate coverage under the



                                                 5
              Case 5:20-cv-00898-XR Document 19 Filed 09/14/20 Page 6 of 7




Policy’s Business Income from Dependent Properties provision, failed to request relevant

information regarding Plaintiff’s financial losses, “failed to investigate the occurrence made [sic]

the basis of the claim,” and conducted a results-oriented investigation. Id. Defendant Cincinnati

then relied upon Malish’s recommendations to deny Plaintiff’s claim. Id.

           Defendant Cincinnati responds that Plaintiff fails to state a reasonable basis upon which a

state court might impose liability against Malish. ECF No. 16 at 4. It argues that Plaintiff’s

claims are subject to the heightened pleading requirements of Federal Rule of Civil Procedure

9(b), and that Plaintiff failed to allege the particulars of any false representations. Id. In fact, it

asserts that Plaintiff never pled that Malish made any misrepresentations at all. Id. at 5. Plaintiff

responds that Rule 9(b) does not apply to the claims Plaintiff brought against Malish. ECF No.

17 at 2.

           The Court finds that Plaintiff’s claims are not subject to the heightened pleading

standards of Rule 9(b). Texas Insurance Code § 541.060(a) enumerates specific conduct that is

considered “an unfair method of competition or an unfair or deceptive act or practice in the

business of insurance.” Section 541.060(a)(1) prohibits “misrepresenting to a claimant a material

fact or policy provision relating to coverage at issue.” That provision must be pled with

particularity because it sounds in fraud. See Tiras v. Encompass Home and Auto Ins. Co., 4:10-

CV-03266, 2011 WL 5827298, at *3 (S.D. Tex. Nov. 17, 2011). The provisions that Plaintiff

pleads, however, do not. Section 541.060(a)(2)(A) requires a good faith attempt to effectuate a

fair settlement of reasonable claims, section 541.060(a)(3) requires insurers to provide the

policyholder with a reasonable explanation of a denial of a claim, and section 541.060(a)(7)

require insurers to conduct a reasonable investigation of a claim. The heightened pleading

standards of Rule 9(b) do not apply to these claims. Id. at *4.



                                                    6
            Case 5:20-cv-00898-XR Document 19 Filed 09/14/20 Page 7 of 7




        Plaintiff alleges that Defendant Malish violated sections 541.060(a)(2)(A), (a)(3), and

(a)(7). In support of its claim, Plaintiff alleges that Malish employed an improper definition of a

relevant term in the Policy, failed to investigate the applicability of particular provisions in the

Policy, and failed to request relevant information. ECF No. 12 ¶ 13 (citing ECF No. 12-A at 14–

15). Construing all ambiguities against removal and in favor of remand, as this Court must,

Mehar Holdings, LLC. v. Evanston Ins. Co., No. 5:16–CV–491–DAE, 2016 WL 5957681, at *4

(W.D. Tex. Oct. 14, 2016), the Court holds that Plaintiff pled specific causes of action against

Defendant Malish and that Defendant Malish is not improperly joined.1

                                              CONCLUSION

        The Court finds that Defendant Cincinnati Insurance Co. has failed to establish that

Defendant Malish was improperly joined, and that diversity jurisdiction is therefore lacking.

Plaintiff’s Motion to Remand (ECF No. 12) is GRANTED. This case is therefore REMANDED

pursuant to 28 U.S.C. § 1447(c), (d) for lack of subject matter jurisdiction.

        It is so ORDERED.

        SIGNED this 14th day of September, 2020.




                                           XAVIER RODRIGUEZ
                                           UNITED STATES DISTRICT JUDGE




1
  Defendants filed a sur-reply on September 11, 2020. In it, Defendants argue that adjusters cannot be liable for
violations of Texas Insurance Code §§ 541.060(a)(2)(A), (a)(3), and (a)(7). ECF No. 18 at 3. Defendants rely on
Messersmith v. Nationwide Mut. Fire Ins. Co., 10 F. Supp. 3d 721, 724 (N.D. Tex. 2014) and its progeny. The Court
finds this line of cases unpersuasive for the reasons stated in Adan v. Penn-Am. Ins. Co., No. DR-15-CV-050-AM,
2016 WL 8229284 (W.D. Tex. Mar. 30, 2016).

                                                       7
